Citation Nr: 1302651	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-06 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) from July 2006 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issue of whether new and material evidence has been received to reopen a claim for service connection of tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In a May 2007 statement, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for tinnitus.


CONCLUSION OF LAW

With respect to the issue of entitlement to service connection for tinnitus, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had perfected an appeal with respect to the issue of entitlement to service connection for tinnitus  38 C.F.R. § 20.200.  In a May 2007 signed and written statement, the Veteran notified the Board that he desired to withdraw his appeal of this issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  By his May 2007 statement, the appellant withdrew his appeal with respect to the claim of entitlement to service connection for tinnitus; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with this issue and it is therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to service connection for tinnitus.


REMAND

Herein above, the Board is referring the Veteran's request to reopen his claim for service connection of tinnitus.  A review of the record indicates that the Veteran is basing his claim for a TDIU, in part, on interference with employability caused by this disorder.  As such, the Board finds that the claim for a TDIU is inextricably intertwined therewith and must be deferred pending adjudication of the Veteran's application to reopen his claim for service connection of tinnitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Following the development and adjudication of the Veteran's application to reopen a claim for service connection for tinnitus, and after conducting any additional indicated development, readjudicate the claim for a TDIU.  If the determination of this claim remains unfavorable to the appellant, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


